Exhibit EXECUTION COPY EMPLOYMENT AGREEMENT This EMPLOYMENT AGREEMENT (the “Agreement”), is entered into effective as of January1, 2010 (“Effective Date”), by and between DIRECTV, a Delaware corporation (the “Company”), and Michael D. White (“Executive”). WHEREAS, the Company and the Executive desire to enter into this Agreement, which sets forth the terms and conditions under which the Company will employ Executive to render services to the Company and its affiliates; and WHEREAS, the material terms and conditions of Executive’s employment, as set forth in this Agreement, have been approved by the Compensation Committee (the “Compensation Committee”) of the Board of Directors of the Company (the “Board”). NOW, THEREFORE, in consideration of the promises and mutual agreements hereinafter contained, the parties agree as follows: 1.Employment, Duties and Acceptance 1.1Employment by the Company.The Company agrees to employ Executive to render exclusive and full-time services to the Company and its subsidiaries for the Term of Employment (as hereinafter defined), subject to the terms of this Agreement.During the Term of Employment, Executive shall serve as, and his title shall be, President and Chief Executive Officer of the Company (“Position”).In such capacity, the Executive shall have all powers, duties and responsibilities that are customary for a president and chief executive officer of a company of a similar size, type and nature to the Company, including the power and authority to supervise and determine the business, affairs and operations of the Company and its subsidiaries, and to appoint, supervise, and remove subordinate officers of the Company and its subsidiaries.During the Term of Employment, Executive shall have such additional duties, but only to the extent consistent with such position, as maybe assigned to him from time to time by the Board.In such capacity, Executive shall report exclusively to the Board.In addition, during the Term of Employment, Executive shall be designated a director of the Company and of each material subsidiary of the Company, and shall serve in such capacity or capacities without additional compensation. 1.2Acceptance of Employment by Executive.Executive accepts such employment and agrees to devote his full time and attention as necessary to fulfill all of the duties of his employment hereunder and shall render the services described above.Without the prior written consent of the Company, Executive agrees that he will not, directly or indirectly, engage in any other business activities or pursuits so long as he is performing services for the Company, whether on his own behalf or on behalf of any other person, firm or corporation, except for making passive investments in accordance with Section5 hereof.Notwithstanding the foregoing, Executive maycontinue to serve as a director of Whirlpool Corporation and as a director of such other companies as shall be approved by the Nominating and Corporate Governance Committee or the Board. 1.3Place of Employment.Executive’s principal office location shall be at the Company’s offices in New York, New York, subject to such travel as the rendering of the services hereunder mayrequire, and shall include working at the Company’s offices in El Segundo, California; provided, that if requested by the Board, Executive’s principal office shall be at the Company’s office in El Segundo, California. 1.4Term of Employment.The term of employment under this Agreement shall be the period commencing on the Effective Date and ending on the 3rd (third) anniversary of the Effective Date (the “End Date”) or such earlier date on which Executive’s employment terminates in accordance with Section4 of this Agreement (the term of this Agreement, the “Term of Employment”).Notwithstanding the foregoing, if a Transformation Event (as defined on ExhibitA hereto) occurs during the final 14 months of the Term of Employment, the Term of Employment will then be extended until 14 months after such Transformation Event. 2.Compensation and Benefits. 2.1Compensation.As compensation for all services to be rendered pursuant to this Agreement, the Company shall pay Executive as follows: 2.2Base Salary.Executive shall be paid, on regular pay dates as now in effect or shall then be in effect under Company policy, at the rate of $1,500,000 per annum (“Base Salary”) beginning on January1, 2010, subject to increase effective as of each succeeding January1 during the Term of Employment, based on the increase, if any, in the Consumer Price Index for all Urban Consumers for the New York City area (or any successor Consumer Price Index) based on data published by the Bureau of Labor Statistics of the United States Department of Labor for the preceding year. 2.3Annual Bonus.For each fiscal year ending during the Term of
